DETAILED ACTION
Claim Rejections - 35 USC § 112
Rejections set forth previously under this section are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gingras (US 20140265050) in view of Nishimura (US 4,622,254) and Nakamura (US 8883060).
As to claim 11, Gingras teaches laying up a composite material (Fig. 5E) around a mandrel (424). Gingras inherently provides a first stack comprising an arbitrary portion of the layers shown in Fig. 5E and a second stack comprising the remaining layers shown in Fig. 5E, and therefore Gingras provides steps of laying up a first stack and laying up a second stack around the mandrel.  Gingras further teaches curing the composite material to form a tubular composite structure ([0039]).
Gingras is silent to (1) the first stack comprising a woven fabric having a first axis of orientation and a second stack comprising a woven fabric having a second axis of orientation, and (2) laying up a second stack after the first stack has been laid around the mandrel.
Regarding (1), Nishimura teaches composite materials that meet these missing features.  Nishimura teaches woven fabrics (3:18;3:24).  Gingras further teaches a composite material (Figs. 5-6) comprising a first stack of woven composite fabric layers (1 has multiple layers in 
Regarding (2), Nakamura teaches that a composite may be formed on a mandrel (M) by laying up a first stack of composite layers around a mandrel (Fig. 7, item 1), and subsequently (10:47-51) laying up a second stack of composite layers around a mandrel.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Nakamura laying process into Gingras because (a) Gingras teaches a stack comprised of many layers, and Nakamura provides a process for applying a stack of layers, or alternatively, (b) Gingras provides a stack comprised of many layers, and Nakamura provides an improvement in laying that would enhance the uniformity of the composite layers, improve the strength, and the appearance (Nakamura, 10:52-55).
As to claim 12, in the combination of Gingras, Nishimura, and Nakamura above, Nishimura and Nakamura already provide first and second stacks.  In one interpretation, Nishimura meets claim 12 by providing further alternating layers 1 and 2 in addition to the first and second stacks 1 and 2.  See Fig. 6.  In an alternative interpretation, Nishimura provides first and second stacks (Fig. 6).  Duplicating the Nishimura process by applying additional alternating stacks (another layer depicted in Nishimura Fig. 6) meets claim 12 through an obvious As to claims 14 and 15, Gingras teaches using fiberglass or carbon fiber ([0027]) to make spars (Abstract) suitable for aerodynamic components.  As to claims 16-20, Gingras already provides an on-axis fabric of 0 degrees and an off-axis fabric of 45 degrees (Fig. 5E).  Applying the Nishimura fabric layers to Gingras meets all of claims 16-20 since it would provide Nishimura’s on-axis fabric as a substitute for the on-axis fabric of Gingras and Nishimura’s off-axis fabric as a substitute for the off-axis fabric of Gingras with the only difference being that both of Nishimura’s fabrics are woven.  Additionally, Nishimura provides orthogonal fibers within each fabric.  Providing multiple layers as shown by Nishimura Fig. 6 or duplicating the layers would orient layers in the claimed manner.  Specifically regarding claim 19, Gingras in view of Nishimura teaches an angle of 45 degrees between the layers (See Fig. 6).  Specifically regarding claim 20, the Gingras tubular composite has a spanwise axis with parallel fibers and fibers oriented at an angle of 45 degrees to the spanwise axis.  In the combination with Nishimura where each of these layers are substituted with a woven fabric having first and second orthogonally oriented fibers (and the stacks of fabrics themselves are rotated relative to one another by 45 degrees), all claim limitations are met.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gingras (US 20140265050) in view of Nishimura (US 4,622,254) and Nakamura (US 8883060), and further in view of Buckley (GB 2040790).  Gingras, Nishimura, and Nakamura teach the subject matter of claim 11 above under 35 U.S.C. 103.
As to claim 13, Gingras and Nishimura teach laying up stacks but are silent to limited stacks that do not wrap completely around the mandrel.  However, Buckley teaches limited stacks (14, 16) that do not wrap completely around the mandrel (11).  It would have been prima . 

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive. The arguments are directed to the amended feature that the second stack is laid up after the first stack.  However, at most, this appears to be an obvious separation of steps already disclosed by Gingras.  Gingras teaches all of the required layers, and the same result would seem to be achieved in the case that these same layers are applied sequentially in two different stacks, rather than in one layer as shown by Gingras.  Additionally, Nakamura teaches the claimed order of steps, and provides evidence that the claimed order of steps – separating a composite material into two separate stacks – would have been obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742